           Case 3:19-cv-00735-JR        Document 1       Filed 05/10/19      Page 1 of 14




Juan C. Chavez, OSB #136428
Alex Meggitt, OSB #174131
Oregon Justice Resource Center
PO Box 5248
Portland, OR 97208
Telephone: 503-944-2270
Facsimile: 971-275-1839

       Of Attorneys for Plaintiffs




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

ALICIA JOHNSON, in her personal capacity            Case No.
and as personal representative of the Estate of
Terrell Johnson, TERRELL JOHNSON,
deceased,
                                                    COMPLAINT
               Plaintiffs,
                                                    Civil Rights Action (42 U.S.C. § 1983);
      v.                                            Wrongful Death and Battery (State Tort)

CITY OF PORTLAND; SAMSON AJIR; and JURY TRIAL DEMANDED
JOHN DOES 1-5.

               Defendants.


This is a civil rights and state tort law action against the above-named parties for the shooting

death of Mr. Terrell Johnson, Plaintiff Alicia Johnson’s son. Officer Samson Ajir violated police

directives, and common sense, by engaging in a dangerous foot chase upon entry upon a scene

where Mr. Johnson was in a mental health crisis. Officer Ajir needlessly shot Mr. Johnson three

times. Defendant City of Portland has demonstrated that they exercise a pattern and practice of

failing to train officers to follow police directives and to not use excessive force in detaining


                                           COMPLAINT
                                            Page 1 of 14
          Case 3:19-cv-00735-JR          Document 1       Filed 05/10/19      Page 2 of 14




persons undergoing recognizable mental health crises and persons experiencing houselessness,

and maintain a pattern and practice of failing to properly investigate, monitor, and discipline

officers for these violations. Had Defendants not violated Mr. Johnson’s rights, he would be

alive today.

                                          JURISDICTION

1.      This court has jurisdiction over the subject matter of this Complaint under 42 U.S.C. §

1983, and 28 U.S.C. §§ 1331, 1343(a)(3), (4). The court has supplemental jurisdiction over the

State tort claims pursuant to 28 U.S. Code § 1367(a).

                                               VENUE

2.      Venue is proper within the District of Oregon because all of the events giving rise to this

claim occurred in this judicial district, and all defendants reside in this judicial district. 28 U.S.C.

§ 1391(b). The acts and practices alleged herein occurred in Portland, Multnomah County,

Oregon.

                                              PARTIES

3.      Alicia Johnson, Plaintiff, is a citizen of the State of Oregon, the decedent’s mother, and is

in the process of becoming his estate’s personal representative.

4.      Terrell Johnson died intestate. He lived to be 24 years old. At the time of his death, he

had been living in and around the Portland area.

5.      Defendant City of Portland (hereinafter, “City”) is a political subdivision of the State of

Oregon with the capacity to sue and be sued. The City runs the Portland Police Bureau.

6.      Defendant Samson Ajir is a sergeant with the Portland Police Bureau (hereinafter,

“PPB”).




                                            COMPLAINT
                                             Page 2 of 14
          Case 3:19-cv-00735-JR          Document 1       Filed 05/10/19      Page 3 of 14




7.      Plaintiff does not know the names of Defendants John Does 1-5, and thus sues them

under fictitious names. John Does 1-5 are any City employees who exercised command

responsibility over, conspired with, aided and abetted subordinates, and/or directly or indirectly

participated in Plaintiff’s deprivation of civil rights as hereinafter alleged.

                                   FACTUAL ALLEGATIONS

8.      Mr. Johnson was a 24 year-old bi-racial man living in Portland metro area. In the time

months leading up to the early-evening of May 10, 2017, Mr. Johnson had been undergoing

some form of a mental health crisis. He sought help from medical professionals, but received

none. In one instance, Mr. Johnson had tried to get drug treatment, but was told to he had to get

mental health treatment first. When Mr. Johnson had sought help at a mental health clinic, he

was kicked out for drawing on a chair.

9.      On May 10, 2017, Mr. Johnson was laying down on a patch of grass by the Flavel MAX

Station. He encountered three people on the MAX Platform and asked them for a drag of their

shared cigarette. They refused. Mr. Johnson went back to his to patch of grass to lay down. One

of the three people whom Mr. Johnson had asked for a cigarette, Mr. Leiker, began to walk to his

nearby apartment. For reasons unknown, Mr. Johnson chased after Mr. Leiker.

10.     Witnesses described Mr. Johnson running towards Mr. Leiker, not screaming or

brandishing any weapon. At some point, Mr. Johnson stopped chasing Mr. Leiker, and returned

to stand by a fence by the MAX platform.

11.     By this time, Mr. Leiker’s friend, Meredith Rivera, who was still on the MAX platform,

had called 911. In her call, Ms. Rivera did not allege that Mr. Johnson had a knife or was

actively engaging in a chase, only that he was now standing by a fence. In her call, Ms. Rivera




                                            COMPLAINT
                                             Page 3 of 14
          Case 3:19-cv-00735-JR        Document 1       Filed 05/10/19    Page 4 of 14




stated that Mr. Johnson was “crazy,” and described Mr. Johnson as “homeless.” Ms. Rivera left

the MAX platform, stating that she needed to go to a concert.

12.    Meanwhile, Mr. Leiker ran home to his apartment, got his father, found a kitchen knife,

and returned to confront Mr. Johnson back at the MAX station. Mr. Leiker, along with his father

and another bystander, cornered Mr. Johnson with the kitchen knife. Mr. Johnson allegedly

brandished a hand-sized box cutter; however, only Mr. Leiker alleged this fact. Other

eyewitnesses only saw Mr. Leiker holding a knife, a fact Mr. Leiker neglected to tell

investigators after the incident.

13.    Mr. Leiker’s father demanded to know why Mr. Johnson had chased his son. Mr. Johnson

allegedly said, “Because he was looking at me funny.”

14.    Officer Howell of the West Linn Police Department and assigned to the Transit Division

arrived around 7:10 pm. Mr. Leiker and his associates fled when Officer Howell arrived. Officer

Howell approached Mr. Johnson, who matched Ms. Rivera’s description.

15.     Officer Howell told Mr. Johnson that there was call saying that he was threatening

people. Mr. Johnson said he wasn’t. Officer Howell asked Mr. Johnson to sit down, but Mr.

Johnson did not. Mr. Johnson did not say much. Officer Howell asked Mr. Johnson whether he

had any weapons. Mr. Johnson allegedly stated that he had one in his pocket. Officer Howell told

him, "That's fine. Just don't reach for it." Mr. Johnson kept his hands away from his pocket.

16.    Defendant Samson Ajir of the Portland Police Bureau and assigned to the Transit

Division had also received the call about Mr. Johnson. Defendant Ajir was patrolling with his

brother, a Clackamas County Sheriff Deputy named Ali Ajir, also assigned to the Transit

Division. The audio call did not indicate whether Mr. Johnson had a knife, but the Computer

Assisted Dispatch (“CAD”), which Officers review when answering calls, indicated “NOW



                                          COMPLAINT
                                           Page 4 of 14
         Case 3:19-cv-00735-JR          Document 1       Filed 05/10/19    Page 5 of 14




WEAPS.” The Brothers Ajir arrived at the Flavel MAX station approximately one minute after

Officer Howell.

17.    Officer Howell asked Mr. Johnson if he could pat him down. Mr. Johnson allegedly

refused. Mr. Johnson continued to stand in silence, not moving. Officer Howell did not feel the

urgency to detain Mr. Johnson. Officer Howell believed there were additional witnesses on the

MAX platform he could talk to and get a better sense of what had occurred.

18.    When Defendant Ajir and his brother arrived, Defendant Ajir saw Officer Howell

speaking with Mr. Johnson. Assuming that they were detaining Mr. Ajir, Defendant Ajir began

to put on gloves. Mr. Johnson could see over Officer Howell’s shoulder that Defendant Ajir

putting on gloves. Mr. Johnson ran away.

19.    The Portland Police Bureau promulgates policies, or “directives,” for its officers to

follow, and gives notice to the public of these directives on their website. These directives define

when and how officers can use force. Officers are to “place[] a high value on resolving

confrontations, when practical, with less force than the maximum that may be allowed by law.”

PPB Directive 1010.00 Policy 8. The Directives further demand that their officers “recognize

that their approach to confrontations may influence whether force becomes necessary and the

extent to which force must be used.” Id. at 1010.00.2.2.1.

20.    PPB’s directives also prohibit officers from engaging in “biased-based policing.” See

PPB Directive 0344.05. Particularly, an officer is “prohibited from taking or not taking any

police-action motivated by bias or profiling.” Id. at Policy 4.

21.    PPB’s directives also inform Bureau members that they “are expected to recognize signs

and symptoms that may suggest a mental illness as well as behaviors that are indicative of mental

health crisis.” Directive 850.20 Policy 3. Officer are to “de-escalate” in such circumstances “to


                                           COMPLAINT
                                            Page 5 of 14
          Case 3:19-cv-00735-JR         Document 1       Filed 05/10/19        Page 6 of 14




maximize the likelihood of a safe outcome for members, individuals, and the community.” Id.

Officers are to “[d]isengage with a plan to resolve later… to reduce undue safety risk to the

member, the involved persons, or others.” Directive 850.20.2.1.3.4.

22.    When PPB officers engage in foot pursuits, PPB’s directives strictly proscribe the manner

in which these should be conducted. According to studies, foot pursuits have been found to be

more likely to involve police shootings, use of force, and injuries for both civilians and officers.

23.    PPB Directive 630.15 provides that “[o]nce the foot pursuit has been initiated, the

pursuing sworn member should notify BOEC and attempt to broadcast the

following information:

               1. The suspect’s direction of travel.

               2. Whether the suspect is armed, if known.

               3. Number of fleeing suspects.

               4. The reason for the pursuit.

               5. If known, the identification of the suspect, or a physical

               description.

                       b. Generally, the pursuing sworn member should not attempt to overtake

                       the fleeing suspect but keep the suspect in sight until sufficient cover is

                       available to take him/her into custody.”

24.    The Directives provide the following as techniques to consider:

               “1. Following and maintaining a safe distance.

               2. Paralleling the suspect.

               3. Cover/contact pursuits (two sworn members).

               4. Following a different route then the suspect (i.e., wide corners).



                                             COMPLAINT
                                              Page 6 of 14
          Case 3:19-cv-00735-JR         Document 1         Filed 05/10/19   Page 7 of 14




               5. Using Available cover (i.e., parked cars)…

                       c. The primary sworn member should attempt to immediately

                       coordinate with secondary sworn members to establish a perimeter

                       in the area to contain the suspect. Secondary sworn members may

                       assist with the coordination if the primary sworn member is unable

                       to do so.”

25.    The directives restrict the following conduct: “should not engage in or continue foot

pursuits in the following circumstances: 1. Armed suspects unless, in extreme circumstances, no

other alternative strategy is feasible and a delay in the apprehension of the suspect would present

a threat of death or serious physical injury to others.”

26.    Defendant Ajir disregarded or inappropriately minimized each and every one of these

directives, and chased after Mr. Johnson. Critically, Defendant Ajir did not radio BOEC, use

cover or back up, maintain a safe distance, and attempted to overtake Mr. Johnson.

27.    Defendant Ajir’s plan was to outrun Mr. Johnson to “tire him out.” Defendant Ajir

maintained a close distance to Mr. Johnson. Officer Howell and Deputy Ajir were 60 to 70 feet

away from Defendant Ajir, ultimately losing sight of both of them.

28.    Defendant Ajir followed Mr. Johnson as he circled back onto the MAX tracks, just North

of SE Flavel Street. Mr. Johnson ran onto the train bridge over Johnson Creek. Ahead of Mr.

Johnson was more tracks, fencing on both sides, and the I-205 freeway to the East. Mr. Johnson

jumped over the southbound tracks and onto the center median, Defendant Ajir mere feet behind

him. Defendant Ajir jumped over the tracks, and onto the center median with Mr. Johnson, who

had either turned around or stopped running.




                                           COMPLAINT
                                            Page 7 of 14
            Case 3:19-cv-00735-JR         Document 1        Filed 05/10/19       Page 8 of 14




29.       Mr. Johnson allegedly had a box cutter, with a one-inch blade extended. Defendant Ajir

drew his handgun and began to step backwards. While stepping backwards, a dangerous tactic

when an officer is clearly unaware of their surroundings or their attention is diverted, Defendant

Ajir tripped on a concrete curb, and fired his pistol four times, striking Mr. Johnson three times.

30.       One bullet struck Mr. Johnson in the back and travelled slightly upwards, from the right

to left of his body. This bullet broke a rib, and perforated his right chest muscles, tissues, another

rib, and right lung, finally resting in the fat tissue of his left lung. This is likely the bullet that

killed Mr. Johnson.

31.       Another bullet went into Mr. Johnson’s right buttock, travelling back to front in an

upward trajectory, from right to left of his body. This perforated muscles, his right groin, and his

abdominal walls, where it rested.

32.       The third bullet passed obliquely across his front chest area, passing left to right and front

to back, guttering his chest and perforating his bicep and fracturing his humerus, where the bullet

rested.

33.       Mr. Johnson fell to the ground at almost the exact moment as Defendant Ajir. Mr.

Johnson fell on his chest. In his grand jury testimony, Defendant Ajir stated that Mr. Johnson had

waived a knife over his fallen body, but video evidence clearly refutes this. Defendant Ajir

maintains that he had intended to shoot Mr. Johnson, and this was not an accidental fire.

34.       While testifying at grand jury, PPB Sergeant Derrick Foxworth stated that Defendant

Ajir’s use of force was “in policy.” Later training and commander review documents also found

the use of force justified. These PPB commanders and trainers ignored the clear violations of

PPB directives—particular in regards to foot pursuits of potentially armed suspects—in making




                                             COMPLAINT
                                              Page 8 of 14
           Case 3:19-cv-00735-JR             Document 1         Filed 05/10/19        Page 9 of 14




these findings. Defendant Ajir was allowed forty-four (44) days to not testify to detectives with

the Bureau.

35.     Defendant Ajir was not disciplined by his supervisors, nor was he charged with an

offense. Last month, in April 2019, he was promoted to Sergeant.

36.     Plaintiff Johnson lost her son.

37.     Defendant City of Portland has a history of failing to train and discipline officers who

shoot and kill people. In 2012, the United States Department of Justice published a letter

concluding that the City of Portland that Portland Police “too frequently” used a higher level of

force than necessary on individuals suffering from actual or perceived mental illness.

Particularly, they found that PPB engaged in a pattern and practice of unconstitutional excessive

force against community members and identified deficiencies in the City’s use of force policies,

practices, training, and officer accountability. The United States sued the City of Portland, which

resulted in a settlement agreement whose Court oversight continues to this day. Since entering

into this settlement, thirteen people undergoing a mental health crisis have been killed by

Portland Police officers.1

38.     In addition to having a history of excessive force against persons with mental illness,

PPB engages in a pattern and practice of over-policing houseless people. In 2017, the year in

which Mr. Johnson was killed, 52% of arrests made in Portland were of people experiencing

houselessness, despite representing approximately 3% of Portland’s population.2 Eighty-six

percent (86%) of these arrests were for non-violent crimes.




1
  Mental Health Alliance of Portland, The killing of John Elifritz by Portland police officers (April 10, 2018)
available at http://www.mentalhealthportland.org/what-happened-to-john-elifritz/
2
  Rebecca Woolington, Melissa Lewis, Portland homeless accounted for majority of police arrests in 2017, analysis
finds, The Oregonian (June 27, 2018), available at
https://www.oregonlive.com/portland/2018/06/portland_homeless_accounted_fo.html

                                                COMPLAINT
                                                 Page 9 of 14
         Case 3:19-cv-00735-JR         Document 1        Filed 05/10/19     Page 10 of 14




        Claim 1: Fourth Amendment – Unlawful Use of Force – Individual Liability
                                 (42 U.S.C. § 1983)

39.    Plaintiff re-alleges and incorporates Paragraphs 1 through 38.

40.    It is clearly established law that an officer may not use force that, in light of the

circumstances and as perceivable by a reasonable, objective officer, is excessive, unreasonable,

and unnecessary.

41.    In taking the actions described above, including but not limited to engaging in a foot

pursuit in direct contradiction to PPB directives, in not radioing BOEC, not utilizing cover or

back up, not maintaining a safe distance from Mr. Johnson, in attempting to overtake Mr.

Johnson, in stepping backwards after getting too close to Mr. Johnson to use less-lethal weapons,

in unreasonably believing Mr. Johnson was giving up, in ignoring the availability of alternative

methods to take the plaintiff into custody as outlined by PPB directives, by failing to deescalate a

circumstance where Mr. Johnson was clearly demonstrating signs of mental illness and distress,

by creating the very circumstance that lead to his firing of three bullets into Mr. Johnson, and in

relying on a gun when only faced with a boxcutter, Defendant Ajir intentionally violated Mr.

Johnson’s right to be free from excessive force, guaranteed by the Fourth Amendment to the

United States Constitution.

42.    The actions of Defendant Ajir, as described in this complaint, were embarked upon with

the knowledge of, or in conscious disregard of, the harm that would be inflicted upon Mr.

Johnson. As a result of said intentional conduct, Mr. Johnson is entitled to punitive damages

against Defendant Ajir, in his individual capacity, in an amount sufficient to punish him and to

deter others from like conduct.

43.    The unreasonable seizure of Mr. Johnson was the direct and proximate cause of his death,

bodily injury, pain, suffering, loss of liberty, mental and emotional suffering, expenses, worry,

                                           COMPLAINT
                                           Page 10 of 14
           Case 3:19-cv-00735-JR        Document 1       Filed 05/10/19     Page 11 of 14




fear, anguish, shock, anxiety, and nervousness. The unreasonable seizure of Mr. Johnson was

also the direct and proximate cause of Ms. Alicia Johnson’s emotional suffering, worry, anxiety,

shock, and loss of companionship. Plaintiffs are entitled to all of their damages in an amount to

be ascertained according to proof at trial.

      Claim 2: Fourth Amendment – Unlawful Pattern and Practice – Municipal Liability
                                   (42 U.S.C. § 1983)

44.      Ms. Price restates and incorporates here the allegations in paragraphs 1 through 43.

45.      As described in Claim 1, Defendant Ajir violated Mr. Johnson’s constitutional right to be

free from unconstitutional excessive force.

46.      Defendant Ajir’s conduct is illustrative of a pattern and practice of PPB officers violating

the Fourth Amendment rights individuals experiencing mental illness and houselessness.

47.      Defendant City of Portland does not have adequate supervisory review of incidents where

officers use force that would correct patterns of excessive force in a timely fashion, and rarely

categorizes excessive force as out of policy even when the force is clearly excessive, as found by

the United States Department of Justice, who released the findings from their investigation of the

Portland Police Bureau in September 2012. Defendant Ajir received no training or discipline for

violating clearly established Portland Police directives in place to prevent dangerous situations

created by foot pursuits. Defendant City of Portland has effectively condoned this practice by

repeatedly failing to correct it.

48.      Defendants City of Portland and John Does 1-5 failed to train and discipline its officers,

including Defendant Ajir, in following directives, as described above. As a result, Defendant Ajir

engaged in an unreasonable foot pursuit which lead to an unreasonable use of force, killing Mr.

Johnson.




                                              COMPLAINT
                                              Page 11 of 14
         Case 3:19-cv-00735-JR         Document 1        Filed 05/10/19     Page 12 of 14




49.    The unreasonable seizure of Mr. Johnson was the direct and proximate cause of his death,

bodily injury, pain, suffering, loss of liberty, mental and emotional suffering, expenses, worry,

fear, anguish, shock, anxiety, and nervousness. The unreasonable seizure of Mr. Johnson was

also the direct and proximate cause of Ms. Alicia Johnson’s emotional suffering, worry, anxiety,

shock, and loss of companionship. Plaintiffs are entitled to all of their damages in an amount to

be ascertained according to proof at trial.

Claim 3: 14th Amendment – Interference with Familial Relationship – Individual Liability
                                 (42 U.S.C. § 1983)

50.    Plaintiff realleges paragraphs 1 through 49.

51.    As alleged above, Defendants violated Mr. Johnson’s rights under the Fourth

Amendment, resulting in his death.

52.    The alleged conduct of breaking clearly written directives to shoot to death a houseless-

appearing man with mental illness shocks the conscience of the community, violating Plaintiff

Alicia Johnson’s rights protected under the Fourteenth Amendment’s due process clause.

53.    Because of this violation, Ms. Johnson has been deprived of her son’s love, assurances,

comfort, companionship, and relentless optimism.

54.    This violation of Ms. Johnson’s rights was the direct and proximate cause of her

emotional suffering, worry, anxiety, shock, and loss of companionship. Plaintiff Alicia Johnson

is entitled to all of their damages in an amount to be ascertained according to proof at trial.

                                       Claim 4: State Torts

Count 1: Battery

55.    Plaintiffs reallege paragraphs 1 through 54.

56.    As alleged above, Defendant City of Portland’s agent intentionally engaged in harmful

and offensive contact with Mr. Johnson.

                                              COMPLAINT
                                              Page 12 of 14
          Case 3:19-cv-00735-JR          Document 1       Filed 05/10/19     Page 13 of 14




57.      This intentional conduct harmed and killed Mr. Johnson.

58.      Plaintiffs are entitled to all of their damages in an amount to be ascertained according to

proof at trial.

Count 2: Wrongful Death

59.      Plaintiffs reallege paragraphs 1 through 58.

60.      As alleged above, because the City of Portland failed to train and discipline its officers,

including Defendant Ajir, in following directives, as described above, it was foreseeable that

Defendant Ajir would engage in an unreasonable foot pursuit that would end in Mr. Johnson’s

death.

61.      Failing to train and discipline its officers is unreasonable given the grave risk of severe

harm to the public, and to Mr. Johnson.

62.      Defendant Ajir’s conduct in engaging in a foot pursuit given the potential for harm

against the public was unreasonable. Had Defendant Ajir followed directives concerning when

and how to properly conduct, or not conduct, a foot chase, Mr. Johnson would be alive today. It

was foreseeable that in not radioing BOEC, not utilizing cover or back up, not maintaining a safe

distance from Mr. Johnson, in attempting to overtake Mr. Johnson, in stepping backwards after

getting too close to Mr. Johnson to use less-lethal weapons, in unreasonably believing Mr.

Johnson was giving up, in ignoring the availability of alternative methods to take the plaintiff

into custody as outlined by PPB directives, by failing to deescalate a circumstance where Mr.

Johnson was clearly demonstrating signs of mental illness and distress, by creating the very

circumstance that lead to his firing of three bullets into Mr. Johnson, and in relying on a gun

when only faced with a boxcutter, it would result in the type of harm Mr. Johnson suffered.

63.      Defendant City is liable for Defendant Ajir’s conduct.



                                            COMPLAINT
                                            Page 13 of 14
          Case 3:19-cv-00735-JR          Document 1       Filed 05/10/19     Page 14 of 14




64.      Plaintiffs are entitled to all of their damages in an amount to be ascertained according to

proof at trial.

                       REASONABLE ATTORNEY’S FEES AND COSTS

65.     42 U.S.C. § 1988(b) allows “the prevailing party… a reasonable attorney’s fee as part of

the costs…” in an action brought under 42 U.S.C. § 1983.

66.     Plaintiffs requests that the Court grant a reasonable attorney’s fee in this action.

                                   DEMAND FOR JURY TRIAL

67.     For all claims alleged in this Complaint, Plaintiffs demands a jury trial.

                                           CONCLUSION

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

        A.        For economic and non-economic damages in an amount to be determined at trial;

        B.        For reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §§ 1988; and

        C.        Such other relief as the court deems just and proper.

        DATE: May 10, 2019.

                                                              /s/ Juan C. Chavez         _
                                                              Juan C. Chavez, OSB #136428
                                                              Of Attorneys for Plaintiff
                                                              LEAD ATTORNEY

                                                              /s/ Alex Meggitt        _
                                                              Alex Meggitt, OSB #174131
                                                              Attorney for Plaintiff

                                                               Oregon Justice Resource Center




                                            COMPLAINT
                                            Page 14 of 14
